RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 8-July2022 with respect to application 16/710,113 filed 11-December-2019.  
Applicant has amended claims 1, 3 and 9, and has added new claims 25-27.
Claims 1-27 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 12, 22 and 23 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1) in view of Levesque et al. (United States Patent Application Publication # US 2015/0347075 A1), hereinafter Levesque.
Consider claim 1:    A method, Dingli discloses systems and methods for vehicle usage monitoring, and which may be applied to an autonomous vehicle [Title; Abstract; Fig. 1-4; Para. 0002-0005, 0027], comprising:
determining, by one or more processors of a vehicle operating in an autonomous driving mode, status information regarding a driving-related decision associated with received traffic information or a detected traffic signal; the vehicle comprising a computing system (102) and sensors in communication with the computing systems for determining vehicle status (for example, GPS determining vehicle location, and/or vehicle status with respect to a rider [Fig. 1; Para. 0018-0019, 0025, 0028-0029];
determining, by the one or more processors, a pickup status of a customer, the pickup status indicating whether the customer is awaiting pickup by the vehicle or is currently being driven by the vehicle in the autonomous driving mode; obtaining usage information from one or more sensors (which may include interior and/or exterior vehicle cameras and a person’s mobile device, including exemplary: person location, how a person is approaching a vehicle, and/or whether and how a person is moving away from a vehicle, and based at least in part on this this information, including usage of a vehicle by a person (e.g., an action or a way in which the vehicle and/or one or more portions of the vehicle is being used by the person, has been used by the person, and/or is being anticipated to be used by the person), and interpreted in combination with vehicle status (e.g., whether the trip has started, the progress of the vehicle along the trip, whether the vehicle is approaching the end of the trip, whether the vehicle has reached the end of the trip) [Para. 0021, 0028-0029];
selecting, by the one or more processors, a communication option from a plurality of communication options for communication with the customer based on the determined pickup status; a display (130), a speaker (140) and one or more lights (150) which may be omni-directional, or single purpose, and on the interior and/or exterior of the vehicle, and which may be selectively activated in accordance with vehicle usage by a particular person [Para. 0022-0024, Para. 0030-0033];
generating, by the one or more processors in accordance with the selected communication option, a monologue message indicating the driving-related decision; and a specific indication that a particular light may be turned on to indicate (monologue message) an identification of a pickup vehicle, or an approaching end of trip [Fig. 2, Para. 0038-0039]; and
providing the monologue message for presentation to the customer; [Fig. 2, Para. 0038-0039].
Dingli does not explicitly disclose a single embodiment in which a customer pick-up status is specifically categorized as either “waiting for pickup” or “currently driven”, but it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that specific passenger approach and entry into the vehicle as a usage interaction or monitoring event [Para. 0028, 0033, 0039] may be considered to be a passenger status of “waiting for pickup”, and specific vehicle status states or monitoring events disclosed as “progress of the vehicle along the trip” and “reaching the end of the trip” [Para. 0029, 0039] may be similarly categorized as “currently driven” as taught by Dingli, in order to categorize various limited number of use stages of an autonomous vehicle trip by a person, according to the types of information useful to the person at each particular stage.
Dingli discloses various indications that a particular customer is approaching an end of trip, such as turning on an interior vehicle light associated with the customer, [Para. 0039] where this indication may be broadly considered to be a monologue message relating to the status of a driving-related planned route, but not specifically relating to status of a driving-related decision based on traffic information or detected traffic light. This was known in analogous prior art, however, and for example:
Levesque discloses systems and methods for using a haptic notification manager, and which may be specifically applied to the driver of a vehicle [Title; Abstract; Fig. 1-3; Para. 0001, 0004, 0056-0057] and particularly that a display may be selected based on a vehicle occupant’s status (driver, passenger, most appropriate occupant), vehicle status (stopped or moving) and where an exemplary message may provide information regarding a change in route (driving decision) based on a change in traffic ahead (traffic information), and to provide the notification (monologue message to one or more occupants [Para. 0058-0059].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate selected notification information (in particular, information about a change in route (driving decision) based on a change in traffic ahead (traffic information)) to a device or display based on vehicle and or passenger status as taught by Levesque, and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, where such rank order may be displayed on the on-vehicle display and/or passenger portable device already taught by Dingli in order that notifications (monologue messages) relevant to one or more vehicle occupants (delay, or change in arrival schedule) and presented based on passenger and vehicle status according to a display and means which captures the passenger attention without disturbing or distracting other vehicle occupants.
 . Consider claim 2 and as applied to claim 1:    The method of claim 1, wherein the status information includes a current driving status of the vehicle, and the monologue message indicates the current driving status. 
Dingli provides various examples of vehicle status as a current driving status: (a) arrival at passenger destination, for which a particular light may be illuminated to advise the passenger of the arrival [Para. 0034, 0039], (b) an example of an interior light illuminated to advise a boarding passenger to buckle his seatbelt and remains illuminated until the seatbelt is buckled [Para. 0033], of (c) that responsive to detecting that the vehicle is approaching a passenger of the vehicle, the vehicle's interior light may be turned on to indicate to the passenger the identity of the vehicle as the one in which the person is going to ride (approaching the prospective passenger – driving status, and light indicating vehicle to board - message) [Para. 0033].
Levesque, moreover, discloses notification (monologue message) to one or more passengers indicating a change in driving route (vehicle status) due to a change in traffic ahead, the notification including a description about the changed route (and/or alternate routes) [Para. 0058-0059].
Consider claim 3 and as applied to claim 2:    The method of claim 2, wherein the current driving status is that the vehicle is waiting to perform a driving action based on an event or activity in an external environment of the vehicle. 
Dingli discloses a driving activity of approaching the proximate passenger, results in a light illumination and vehicle waiting to be boarded (see citations and analysis as presented for claim 2(c)) [Para. 0033].
Levesque discloses, that in embodiments, the passenger is presented with a number of alternate driving routes in response to a change in traffic ahead (suggesting vehicle waiting to perform a driving route change pending passenger selection) [Para 0059].
Consider claim 5 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is awaiting pickup, providing the monologue message for presentation to the customer includes transmitting the monologue message from the vehicle to a user device of the customer.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], but does not disclose that alert messages are sent to the user device for display to the passenger.  This was known in the art, and for example:
Levesque specifically discloses that messages may be directed to a smartphone or tablet, and/or to a particular person based on context [Para. 0059 (also 0056-0058].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a vehicle status message on a smartphone or tablet of a passenger as taught by Levesque, in addition to, or in lieu of, indicator lights on the pickup vehicle and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli as modified by Levesque, in order to quickly get the passengers attention, and where a display may provide additional message details (than a single light indication).
Consider claim 6 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is being driven by the vehicle, providing the monologue message for presentation to the customer includes generating at least one of visual or acoustical information via an in-vehicle user interface system. 
Dingli discloses an example in which on arrival or nearing a passenger destination, a particular light may be illuminated to advise the passenger of the arrival (visual monolog message) [Para. 0034, 0039].
Levesque, moreover, discloses that depending on vehicle context (while driven/underway) that a message may be directed to a vehicle center console display [Para. 0059].
Consider claim 7 and as applied to claim 6:    The method of claim 6, wherein providing the monologue message for presentation to the customer further includes transmitting the monologue message from the vehicle to a user device of the customer.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], and also that the vehicle computing system may interface to a vehicle display (130) and speaker (140) but does not disclose that alert messages are sent to the user device for display to the passenger.  This was known in the art, and for example:
Levesque discloses that the notification system (10) includes a communication device (20) for communicating with external user devices such as a smartphone using a wireless protocol such as WiFi, that a notification system may be used in a vehicle, specifically that notification may be based on a condition determined by a vehicle system (detected change in traffic by vehicle navigation system), and may be directed to an occupant smart phone or tablet. [Fig. 1; Para. 0015, 0056, 0058-0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a vehicle status message on a user device of a as taught by Levesque, applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, in order to quickly get a particular passenger’s attention, and where a display may provide additional message details
Consider claim 12 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is being driven by the vehicle, providing the monologue message for presentation to the customer includes selecting monologue message details based on where in the vehicle the customer is sitting. 
Dingli discloses that for a pickup and boarding process, various lights at various points on the interior and exterior of the vehicle may be illuminated to assist the passenger, and to guide a passenger to a particular available seat, that in a underway (being driven) condition, interior and exterior lights may also be illuminated in response to various events, and in particular, an end of trip event, to advise a passenger of the trip end, and to assist in departure preparation, and also that where multiple seats exist, rather than use of a light for general interior lighting, a light for a particular seat may be illuminated. 
Dingli does not explicitly disclose use of an individual seat light for the end of trip example, but this would have been obvious to the artisan at the time of effective filing, where use of such individual lighting may be less intrusive to other passengers (as specifically taught by Dingli), and where use of an individual targeted light will indicate for which passenger the trip is ending (particularly if different passengers in different seats have different destinations).
Consider claim 22 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on whether the monologue message is to be presented on a display device of the vehicle or via a user device of the customer.
Levesque discloses embodiments in which information may be directed to a vehicle center console, or to an occupant device such as a smart phone, based on context, and particularly whether the vehicle is stopped or not [Para. 0059].
Consider claim 23 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on where the customer is located within the vehicle.
Dingli specifically discloses that individual seat lights may be selected and operated in order, for example, to indicate a particular seat at which a passenger is to sit [Para. 0035].

Claims 4 and 24 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Levesque et al. (United States Patent Application Publication # US 2015/0347075 A1), hereinafter Levesque, further in view of Hicok et al. (United States Patent Application Publication # US 2019/0265703 A1), hereinafter Hicok.
Consider claim 4 and as applied to claim 3:    The method of claim 3, wherein the vehicle is waiting to perform the driving action either in response to a traffic signal status or while obeying a traffic signal. 
Dingli discloses particular driving events such as picking up of a proximate passenger, waiting for a seatbelt to be buckled, progress toward a passenger destination, and arrival at a destination [Para. 0033-0034, 0039], but neither Dingli nor Levesque discloses specific monitoring traffic signal responses, or passenger notification thereof. This was known in the art, however, and for example:
Hicok discloses systems and methods for computer-assisted vehicles with situational awareness, and which may specifically include autonomous vehicles and where passengers may be alerted by a display when the vehicle controller identifies the presence of a stop sign or changing traffic light, and is taking appropriate action [Title; Abstract; Fig. 1; Para. 0024, 0293, 0295-0296].
Therefore, it would have been obvious to one of ordinary skill at the time of effective filing for the invention to provide passengers of the autonomous vehicle alerts or messages indicating actions with respect to traffic signs and traffic lights, as taught by Hicok along with indications of progress to passenger destinations as taught by Dingli as modified by Levesque in order to give the passengers peace of mind that the operation of the vehicle is functioning as intended.
Consider claim 24 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on whether the customer is looking at a display device.
Levesque that a user’s attention may be directed toward a particular device depending on context (exemplary smartphone or vehicle console display depending on whether the vehicle is stopped or not, but neither Dingli nor Levesque discloses selection of a display based on the direction in which the user is looking.  This was known in analogous prior art, however, and for example:
Hicok discloses systems and methods for computer assisted shuttles with situational awareness [Title; Abstract; Fig. 1A-1D, 2A-2B; 0028, 0032] and particularly embodiments in which the gaze direction of a user is determined, and selection of a display for presenting a message which is in a direction that the user is looking [Para. 0148].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information on to a passenger travelling in a vehicle on a particular screen at which he is looking as taught by Hicok and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and as modified by Levesque, in order to increase the probability that the user sees the presented monologue message.

Claim 8 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Levesque et al. (United States Patent Application Publication # US 2015/0347075 A1), hereinafter Levesque, further in view of Sweeney et al. (United States Patent # US 9,953,283 B2), hereinafter Sweeney.
Consider claim 8 and as applied to claim 6:    The method of claim 6, further comprising:
receiving a query from the customer based on presentation of the monologue message; and
in response to the query, providing additional information to the customer via the in-vehicle user interface system, the additional information including contextual text, imagery or audible information regarding the query for the monologue message.
Dingli discloses an in-vehicle user-interface display and speaker, and display of graphical information, Levesque similarly discloses display on a vehicle information, and that more detailed information may be displayed on a user tablet device but neither Dingli nor Levesque specifically discloses display of additional information in response to a passenger query. These features were known in the art, however, and for example:
Sweeney discloses analogous systems and methods for controlling autonomous vehicles [Title; Abstract; Col. 1, 47 to Col. 3-24] and in particular that a display device associated (within) the autonomous vehicle may display information to a passenger in graphical format, wherein selecting a help feature (444) will cause additional operating information to be displayed [Fig. 4A-4M; Col. 20, 59 to Col. 21, 14] and a specific example where a map is displayed and for which a passenger may make various requests or queries and receive additional information and/or actions in response [Fig, 4J; Col. 22, 25-50].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide graphical information such as a map on an in-vehicle display of an autonomous vehicle during a travel portion of a trip allowing a passenger to monitor travel progress, and to make various queries and requests, to receive additional information or responses from the vehicle as taught by Sweeny and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and as modified by Levesque, to provide messages, in order to improve passenger experience and allow passengers to modify a trip in real time.

Claims 25, 9, 11 and 21 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Levesque et al. (United States Patent Application Publication # US 2015/0347075 A1), hereinafter Levesque, further in view of Kumar et al. (United States Patent Application Publication # US 2019/0390963 A1), hereinafter Kumar.
Consider claim 25, and as applied to claim 1: The method of claim 1, wherein information in the monologue message is presentable to the customer based on a hierarchical list of monologue data.
Levesque discloses that in the instance of a change in traffic congestion, that a passenger may be presented with detailed information about the traffic condition, and alternative route.  Neither Dingli nor Levesque specifically discloses that this, or other information, is presented in any particular order. This was known in analogous prior art, however, and for example:
Kumar discloses an enhanced navigation experience [Title; Abstract; Fig. 1-3; Para. 0001, 0005, 0006] and in particular that an ordered (hierarchical) list of alternative routes may be presented to a user, the list order based on an estimated time for each route [Para. 0018, 0067; claim 7, 23].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention to present alternate travel routes in a ranked (hierarchical) order based on a travel time as taught by Kumar, as applied to presentation of alternative routes in response to changed traffic conditions with systems and methods for autonomous vehicle usage monitoring as taught by Dingli as modified by Levesque, such that the vehicle occupant can easily determine the fastest route to his destination.
Consider claim 9 and as applied to claim 25:    The method of claim 25, wherein the information in the monologue message includes graphical information for presentation to the customer.
Levesque discloses the display of alternative travel routes, but does not disclose that display is in graphical form. 
Kumar, however, particularly discloses that alternative routes may be displayed on a map [Fig. 3; Para. 0005-0006, 0017].
Consider claim 11 and as applied to claim 9:    The method of claim 9, wherein information in the monologue is presented to the customer based on at least one of time or distance information associated with a current or upcoming trip by the customer in the vehicle. 
Dingli discloses that a light associated with a passenger seat and illumination based on an “approaching end of trip” determination, the illumination informing the passenger of the approaching end of trip [Para. 0034-0035].
Kumar discloses display of an ordered (hierarchical) list of alternative routes, the list order based on an estimated time for each route [Para. 0018, 0067; claim 7, 23].
Consider claim 21 and as applied to claim 9: The method of claim 9, wherein the hierarchical list of monologue data is ranked, and the method further includes selecting a subset of ranked information from the hierarchical list of monologue data for transmission to a user device of the customer. 
Levesque discloses that a change of route or suggested change, may be displayed on a user smartphone or vehicle console, and that more detailed information about traffic conditions causing the change, and a plurality of alternative routes may be provided to a user tablet [Para. 0059] and therefore an expanded set, or reduced set of information may be sent to different user devices.

Claim 26 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), in view of Hicok et al. (United States Patent Application Publication # US 2019/0265703 A1), hereinafter Hicok.
Consider claim 26: A method, Dingli discloses systems and methods for vehicle usage monitoring, and which may be applied to an autonomous vehicle [Title; Abstract; Fig. 1-4; Para. 0002-0005, 0027], comprising:
determining, by one or more processors of a vehicle operating in an autonomous driving mode, status information regarding a driving-related decision associated with an object detected in an external environment of the vehicle; the vehicle comprising a computing system (102) and sensors in communication with the computing systems for determining vehicle status (for example, GPS determining vehicle location, and/or vehicle status with respect to a rider [Fig. 1; Para. 0018-0019, 0025, 0028-0029];
determining, by the one or more processors, a pickup status of a customer, the pickup status indicating whether the customer is awaiting pickup by the vehicle or is currently being driven by the vehicle; obtaining usage information from one or more sensors (which may include interior and/or exterior vehicle cameras and a person’s mobile device, including exemplary: person location, how a person is approaching a vehicle, and/or whether and how a person is moving away from a vehicle, and based at least in part on this this information, including usage of a vehicle by a person (e.g., an action or a way in which the vehicle and/or one or more portions of the vehicle is being used by the person, has been used by the person, and/or is being anticipated to be used by the person), and interpreted in combination with vehicle status (e.g., whether the trip has started, the progress of the vehicle along the trip, whether the vehicle is approaching the end of the trip, whether the vehicle has reached the end of the trip) [Para. 0021, 0028-0029];
selecting, by the one or more processors, a communication option from a plurality of communication options for communication with the customer based on the determined pickup status; a display (130), a speaker (140) and one or more lights (150) which may be omni-directional, or single purpose, and on the interior and/or exterior of the vehicle, and which may be selectively activated in accordance with vehicle usage by a particular person [Para. 0022-0024, Para. 0030-0033];
generating, by the one or more processors in accordance with the selected communication option, a monologue message indicating the driving-related decision; and a specific indication that a particular light may be turned on to indicate (monologue message) an identification of a pickup vehicle, or an approaching end of trip [Fig. 2, Para. 0038-0039]; and
providing the monologue message for presentation to the customer. [Fig. 2, Para. 0038-0039].
Dingli does not explicitly disclose a single embodiment in which a customer pick-up status is specifically categorized as either “waiting for pickup” or “currently driven”, but it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that specific passenger approach and entry into the vehicle as a usage interaction or monitoring event [Para. 0028, 0033, 0039] may be considered to be a passenger status of “waiting for pickup”, and specific vehicle status states or monitoring events disclosed as “progress of the vehicle along the trip” and “reaching the end of the trip” [Para. 0029, 0039] may be similarly categorized as “currently driven” as taught by Dingli, in order to categorize various limited number of use stages of an autonomous vehicle trip by a person, according to the types of information useful to the person at each particular stage.
Dingli discloses various indications that a particular customer is approaching an end of trip, such as turning on an interior vehicle light associated with the customer, [Para. 0039] where this indication may be broadly considered to be a monologue message relating to the status of a driving-related planned route, but not specifically relating to status of a driving-related decision based on a detected object in the vehicle external environment. This was known in analogous prior art, however, and for example:
Hicok discloses systems and methods for computer-assisted vehicles with situational awareness, and which may specifically include autonomous vehicles and where passengers may be alerted by a display when the vehicle controller identifies the presence of a stop sign (an object) or changing traffic light, and is taking appropriate action [Title; Abstract; Fig. 1; Para. 0024, 0295-0296]; and particularly exemplary detection of a pedestrian or vehicle within the vehicle path, which causes the need for an emergency stop. “Upon taking such action, the controller may use internal warning systems within the vehicle to warn passengers (if any) that the vehicle is about to come to a sudden emergency stop so they can hold on to a rail and not slide off their seats. For example, if an emergency stop is necessary, the controller may flash red lights within the passenger compartment, display a written message on a passenger display that says “emergency stop” or the like, and use a loud speaker or other sound system to provide an oral alert such as “hold on—the vehicle is about to come to a quick stop.” [Para. 0139].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate selected notification information (in particular, information about an emergency stop (driving decision) based on detection of an object in the vehicle path)) to a device or display, such as by a flashing light, aural warning, or on a vehicle display as taught by Hicok, and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, where such rank order may be displayed on the on-vehicle display and/or passenger portable device already taught by Dingli in order that vehicle occupants are warned of a stop and have the opportunity to secure their positions and avoid injury.

Claim 27 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Hicok et al. (United States Patent Application Publication # US 2019/0265703 A1), hereinafter Hicok, further in view of Suzuki et al. (United States Patent Application Publication # US 2018/0261081 A1), hereinafter Suzuki.
Consider claim 27, and as applied to claim 26: The method of claim 26, wherein information in the monologue message is presentable to the customer based on a hierarchical list of monologue data.
Levesque discloses that in the instance of a change in traffic, that a passenger may be presented with detailed information about the traffic condition, and alternative route.  Neither Dingli nor Levesque specifically discloses that this, or other information, is presented in any particular order. This was known in analogous prior art, however, and for example:
Suzuki discloses an image device for use with a vehicle, and which displays information on a road surface [Title; Abstract; Fig. 1-3; Para. 0001, 0005, 0006] and in particular a priority of notification display (hierarchy) with an emergency stop notification as the highest priority [Fig. 12; Para. 0098].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention to present an emergency stop as a first priority in a hierarchical list of notification types as taught by Suzuki, as applied to presentation of alternative routes in response to changed traffic conditions with systems and methods for autonomous vehicle usage monitoring as taught by Dingli as modified by Hicok, where higher priority items are the most urgent and/or require the fastest response.

Allowable Subject Matter
The following claims are determined to be allowable over discovered prior art:
 Claims 13-20 are allowed.
 Objection is made to claim 10 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed on 8-July-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-3, 5-7, 9, 11, 12, 21 and 23 under 35 USC §103 over Dingli (US 2020/0298801 A1) and Turato (US 2019/0130745 A1) [Remarks: page 8-9]:
Regarding independent claim 1: Applicant’s argument is that Dingli and Turato both fail to teach or suggest “…..determining…..a driving-related decision associated with received traffic information or a detected traffic signal” as recited in the independent claim.  This argument has been considered, but has been rendered moot by a new rejection of the claim under 35 USC §103 over Dingli and Levesque (US 2015/0347075 A1), the new rejection necessitated by amendment of the claim, and where Levesque teaches this limitation.
Regarding claims 2, 3, 5-7, 12 and 23: No additional or specific arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1 from which they depend.  These claims are now also rejected under 35 USC §103 over Dingli and Levesque, the new rejection based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding claims 9, 11 and 21: No additional or specific arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1 from which they depend.  These claims are now rejected under 35 USC §103 over Dingli, Levesque and Kumar (US 2019/0390963 A1), the new rejection necessitated by the amendment and new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 4 and 24 under 35 USC §103 over Dingli, Turato and Hicok (US 2019/0265703 A1) [Remarks: page 8-9]: No additional or specific arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1 from which they depend.  These claims are now rejected under 35 USC §103 over Dingli, Levesque and Hicok, the new rejection necessitated by the amendment and new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 8 under 35 USC §103 over Dingli, Turato and Sweeney (US 9,953,283 B2), [Remarks: page 8-9]: No additional or specific arguments are presented with respect to this claim, and allowability asserted based on the alleged allowability of base claim 1 from which it depends.  The claim is now rejected under 35 USC §103 over Dingli, Levesque and Sweeney, the new rejection necessitated by the amendment and new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 22 under 35 USC §103 over Dingli, Turato and Feit (US 2016/0059864 A1), [Remarks: page 8-9]: No additional or specific arguments are presented with respect to this claim, and allowability asserted based on the alleged allowability of base claim 1 from which it depends.  The claim is now rejected under 35 USC §103 over Dingli, Levesque and Kumar, the new rejection necessitated by the amendment and new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to new claims 25-27 [Remarks: page 9]:
Regarding claim 25: Remarks with respect to this claim are moot, it has not been previously examined. The claim is now rejected under 35 USC §103 over Dingli, Levesque and Kumar, the rejection based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Regarding independent claim 26: Remarks with respect to this claim are moot, it has not been previously examined. The claim is now rejected under 35 USC §103 over Dingli and Hicok, the rejection based on the particular citations and analysis presented in this Office action.
Regarding claim 27: Remarks with respect to this claim are moot, it has not been previously examined. The claim is now rejected under 35 USC §103 over Dingli, Hicok and Suzuki, the rejection based on the rejection of base claim 25, and on the particular citations and analysis presented in this Office action.





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Seally (U.S. Patent Application Publication # US 2017/0300049 A1) disclosing a system and method for maximizing use of a closed transportation system in an on-demand network.
Hajj et al. (U.S. Patent Application Publication # US 2016/0356603 A1) disclosing a map application with transit navigation mode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684